DETAILED ACTION
Claims 1-7 are pending. Claims dated 05/17/2022 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the rejections to the claims under 35 U.S.C. § 103:
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.

Regarding the first argument:
Applicant argues: “However, having a first swashplate coupled above the upper rotorhead and a second swashplate coupled below the lower rotorhead is not the same as a pitch control mechanism including a swash plate, tilt adjusters for adjusting a tilt of the swash plate, and linkages for connecting the swash plate and the plurality of lower rotor blades with each other respectively, wherein the pitch control mechanism is only disposed below the lower rotor blades, as required by the amended claim language.” (p. 7 of remarks).

Applicant's arguments have been fully considered but they are not persuasive. The amended claim language does not limit the coaxial helicopter as taught by Green to only include a single swash plate. Green still teaches that the second swash plate and the linkages for connecting the swash plate and the plurality of lower rotor blades (corresponding to the claimed “pitch control mechanism”) is only disposed below the lower rotor blades, see Green Fig. 22.




    PNG
    media_image1.png
    455
    502
    media_image1.png
    Greyscale

[Annotated Green Fig. 22]

Green does not explicitly teach the tilt adjusters, but in the same field of endeavor, Lee teaches that the tilt adjusters for adjusting a tilt of the swash plate (Fig. 8 a first lateral servo linkage system and a second lateral servo linkage system for tilting a swash) are below the swash plate. Therefore, the combination of Green and Lee still leads to the pitch control mechanism to be “only disposed below the lower rotor blades”, and still reads on the amended claim language. The fact that Green also contains swashplate 452’ above the upper rotor blades in Fig. 22, does not invalidate the fact that Green in view of Lee teaches swashplate 452’’, the tilt adjusters, and the linkages (corresponding to the claimed “pitch control mechanism”), is only below the lower rotor blades.  

Regarding the second argument:
Applicant argues: “the references - alone or in combination - do not teach or suggest wherein when the flight controller detects a horizontal movement flight command in a third direction, the flight controller is further configured to: control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction, and control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a clockwise direction, as required by the amended claim language.” (p. 8 of remarks).

Applicant's arguments have been fully considered but they are not persuasive. Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Examiner submits that the combined teachings of Green and Lee still read on the amended claim language for the following reasons:

First, Green teaches wherein when the flight controller detects a horizontal movement flight command in a third direction ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation; [0093] navigation system 2504 controls […] direction of travel).

In the amended claim language, the Examiner interprets the claimed “third direction” may be any direction in a horizontal plane. Green’s coaxial helicopter in flies in a horizontal direction and detects flight commands for flying in a horizontal direction from the ground control system as noted by the cited paragraphs above, reading on the above claimed features– see even Fig. 28 of Green where coaxial helicopter flies in a forward horizontal direction at time T4 or any time thereafter.

Green does not explicitly teach: the flight controller is further configured to: control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction 

However, Lee teaches: the flight controller is further configured to: control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction (Fig. 7 first lateral servo linkage system and the second lateral servo linkage system are raised/lowered such that swash tilted in a left direction). Examiner also directs Applicant to Lee paragraph [0073], which states “as shown in FIG. 7, the driving in which the swash 10 is inclined forward is achieved by the downward driving of the front servo link system and the upward driving of the first side servo link system and the second side servo link system.”

It is well known in the art that for a coaxial helicopter flying in a third direction (corresponding to Green’s forward direction horizontal flight), the swash plate is to be tilted left (corresponding to Lee’s swash “inclined forward”), with respect to the third direction (pointed in the same direction as the third/foward direction by Green). 
	As supporting evidence, Brendenbeck et al. (US 20170277201 A1; hereinafter “Brendenbeck”) discloses a coaxial helicopter with a swashplate that inclines in the same direction of flight, when the coaxial helicopter flies forward in a horizontal direction ([0003] The pitch of the rotors blades are adjusted by various control mechanisms including a swashplate through which the collective and cyclic control commands are implemented. On a conventional helicopter, in order to pitch the nose up or down the swashplate of the helicopter must tilt forward or aft to direct the rotor disk. This rotor disk tilt will also cause the aircraft to move in the direction of the rotor disk tilt). 

Regarding the following limitation “based on the second direction being in a counterclockwise direction”, Green teaches that the lower rotor blades rotate in the opposite direction as the upper rotor blades, and it would have been obvious that in the case the upper rotor rotates clockwise, the opposite direction is counterclockwise, as noted in the non-final rejection dated 02/17/2022 ([0111] the first rotor system is arranged to rotate its respective rotors in the opposite direction to the rotors of the second rotor system). Therefore, the Examiner submits that the combination of Green and Lee still teaches and/or suggests Applicant’s amended claim language.

Regarding the last limitation in amended claim 1, “control the tilt adjusters so that the top face of the swash plate is tilted in a right direction with respect to the third direction based on the second direction being in a clockwise direction”: Examiner points out such amended claim language is inconsistent with and contradictory to Applicant’s drawings, specification, and to conventional helicopter flight dynamics as supported by Brendenbeck (swash plate tilted left when in forward flight). Examiner submits the swash plate must still be tilted left for the coaxial helicopter to move in the third direction when the lower rotor rotates in a clockwise direction if the limitation follows “control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction”. Examiner also points to Applicant’s drawings Fig. 8 and Fig. 9 copied below for the convenience of the applicant.

    PNG
    media_image2.png
    298
    606
    media_image2.png
    Greyscale

[FIG. 8 of Applicant’s Drawings]


    PNG
    media_image3.png
    293
    598
    media_image3.png
    Greyscale

[FIG. 9 of Applicant’s Drawings]

Applicant’s own drawings show that when the flight controller detects a horizontal movement flight command in a third direction (corresponding to forward flight in Applicant’s FIGS. 8-9), the swash plate is tilted in the left direction, not the right direction, for both cases – in the case when the lower rotor blade rotates counterclockwise (Applicant’s Fig. 8 S810), and in the case when the lower rotor blade rotates clockwise (Applicant’s Fig. 9 S910). 

Therefore, in the case of forward flight in the horizontal direction, Examiner submits the swash plate can only be tilted in the left direction. It is not clear to the Examiner how the amended claim language that states “control the tilt adjusters so that the top face of the swash plate is tilted in a right direction with respect to the third direction based on the second direction being in a clockwise direction” would be possible, and such amendment is not supported by the Applicant’s disclosure as Examiner points above.

Furthermore, it appears that Applicant’s arguments are not directed to the present amended claim language as even Applicant states in the remarks:
“…when the flight controller detects a horizontal movement flight command in third direction, the flight controller is further configured to: control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction, and control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a clockwise direction” (p. 8 first paragraph and numerous instances following in the remarks).

For purposes of compact prosecution, the Examiner has mapped this last limitation to Lee by interpreting the limitation to be a swash plate tilted in a left direction. However, Examiner submits it is not clear as to what the Applicant has intended to claim with this limitation, as exemplified in the 35 USC § 112 rejections herein.


Drawings
The drawings are objected to because of the following bolded spelling errors:
In FIG. 8 S830 – “top face of swash plate being tilted in reward direction”. Examiner believes Applicant intended to state: “rearward”.
In FIG. 9 S930 – “top face of swash plate being tilted in reward direction”. Examiner believes Applicant intended to state: “rearward”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following bolded spelling error:
In paragraph [00222], “the rotary wing drone 100 may perform the reward flight”. Examiner believes Applicant intended to state: “rearward”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim 1 recites “control the tilt adjusters so that the top face of the swash plate is tilted in a right direction with respect to the third direction based on the second direction being in a clockwise direction” (last limitation) following the limitation “control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction” (second to last limitation). Examiner has been unable to identify the corresponding description in the disclosure. At best, applicant’s drawings Figs. 8-9 show the swash plate is tilted in a left direction with respect to the third direction in the case where the second direction is clockwise and, in the case, where the second direction is counterclockwise. Applicant’s arguments are also directed to the swash plate is tilted in a left direction, not the right direction (see response to arguments section above). Therefore, in view of the above, Examiner must conclude that the limitation “control the tilt adjusters so that the top face of the swash plate is tilted in a right direction with respect to the third direction based on the second direction being in a clockwise direction” following the limitation “control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction” (second to last limitation) is not fully supported by the original disclosure.
Claims 2-7 are similarly rejected, because of their dependencies on rejected claim 1, and for failing to cure the deficiencies listed above.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites “control the tilt adjusters so that the top face of the swash plate is tilted in a right direction with respect to the third direction based on the second direction being in a clockwise direction” (last limitation) following the limitation “control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction” (second to last limitation). However, it is not clear to the Examiner what the Applicant has intended to claim, as Examiner understands the swash plate can only be tilted in a left direction in this configuration. For purposes of compact prosecution, the Examiner has mapped this last limitation to Lee by interpreting the limitation to be a swash plate tilted in a left direction. 
Claims 2-7 are similarly rejected, because of their dependencies on rejected claim 1, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 20140299708 A1), in view of Rock et al. (US20060102777A1), in view Lee (KR 200295729Y1), and Brendenbeck et al. (US 20170277201 A1) as supporting evidence, and herein after will be referred to as Green, Rock, Lee, and Brendenbeck respectively.

Regarding claim 1, Green teaches a rotary wing drone comprising ([0001] Embodiments of the present invention relate to an air vehicle and, more particularly, to a rotary wing vehicle): 
a flight controller configured to control flight of the rotary wing drone (Fig. 25 vehicle control system); 
a main body for receiving a first motor and a second motor therein (Fig. 22 main body having a first motor 2202 and a second motor 2204); 
an upper shaft vertically inserted into the main body (Fig. 22 vertical drive shaft for motor 2202 coupled to rotorhead for blades 110), 
wherein the upper shaft rotates in a first direction about a first axis using a rotation force from the first motor (Fig. 10 rotors 110 has a center line or pitch rotation axis 1008);
a plurality of upper rotor blades coupled to the upper shaft to rotate in the first direction about the first axis at a Fig. 22 2 upper rotor blades 110); 
Green does not explicitly teach that the plurality of upper rotor blades rotate at a fixed pitch angle (rather the upper blades are said to rotate with variable pitch using a pitch control mechanism [0070]).
However, Rock teaches that the plurality of upper rotor blades rotate at a fixed pitch angle –while lower rotor blades change in pitch angle-- ([0046] This collective control can enable a yaw control input by changing the pitch of the blades 76, 78 of the lower rotor (only) with respect to those of the upper rotor 15 which remain fixed in this latter example).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Green’s variable pitch upper rotor blades to substitute Rock’s fixed pitch upper rotor blades because it has been held that the substitution of one known element for another would have been obvious if the substitution yielded predictable results to one of ordinary skill in the art at the time of the invention. In this case, the substitution of fixed pitch upper rotor blades for variable pitch upper rotor blades would have had the predictable result of performing the flight control.
Green further teaches: a lower shaft vertically inserted into the main body (Fig. 22 vertical drive shaft for motor 2204 coupled to rotorhead for blades 106), 
wherein the lower shaft rotates in a second direction opposite to the first direction about the first axis using a rotation force from the second motor (Fig. 10 rotors 106 has a center line or pitch rotation axis 1008; [0111] the first rotor system is arranged to rotate its respective rotors in the opposite direction to the rotors of the second rotor system and the rotor blades will be oriented accordingly); 
a plurality of lower rotor blades coupled the lower shaft to rotate in the second direction about the first axis at a varying pitch angle (Fig. 22 2 lower rotor blades 106; [0107] pitch control arms to vary the rotor blades 106); 
and a pitch control mechanism including a swash plate (Fig. 22 swashplate 453”).
Green, in view of Rock does not explicitly teach tilt adjusters for adjusting a tilt of the swash plate.
However, Lee teaches tilt adjusters for adjusting a tilt of the swash plate (Fig. 8 a first lateral servo linkage system and a second lateral servo linkage system for tilting a swash; supported by [0061])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify Green, in view of Rock to incorporate Lee to include tilt adjusters for adjusting a tilt of the swash plate, because doing so helps with pitch control (Lee [0086]).
Green, as modified, further teaches: and linkages for connecting the swash plate and the plurality of lower rotor blades with each other respectively (Green Fig. 4 control links 404 to 408; Green Fig. 13 linkages 1318 to 1322), 
wherein the pitch control mechanism is only disposed below the lower rotor blades (Green Fig. 22 swash plate and linkages below lower rotor blades 106 and Lee tilt adjusters also below swash plate).
Green also teaches wherein when the flight controller detects a horizontal movement flight command in a third direction ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation; [0093] navigation system 2504 controls […] direction of travel), and the second direction ([0111] the first rotor system is arranged to rotate its respective rotors in the opposite direction to the rotors of the second rotor system- Examiner understands in the case the upper rotor rotates clockwise, the opposite direction is counterclockwise).
Green does not explicitly teach: the flight controller is further configured to: control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction, and control the tilt adjusters so that the top face of the swash plate is tilted in a right direction with respect to the third direction based on the second direction being in a clockwise direction.
However, Lee teaches: the flight controller is further configured to: control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction (Fig. 7 first lateral servo linkage system and the second lateral servo linkage system are raised/lowered such that swash tilted in a left direction; supported by [0073], “as shown in FIG. 7, the driving in which the swash 10 is inclined forward is achieved by the downward driving of the front servo link system and the upward driving of the first side servo link system and the second side servo link system.”),
and control the tilt adjusters so that the top face of the swash plate is tilted in a right direction with respect to the third direction based on the second direction being in a clockwise direction (Fig. 7).
It is well known in the art that for a coaxial helicopter flying in a third direction (corresponding to Green’s forward direction horizontal flight), the swash plate is to be tilted left (corresponding to Lee’s “inclined forward” swash), with respect to the third direction (which in Lee is in the same direction as the forward and horizontal flight direction by Green). 
As supporting evidence, Brendenbeck discloses a coaxial helicopter with a swashplate that inclines in the same direction of flight, when the coaxial helicopter flies forward in a horizontal direction ([0003] The pitch of the rotors blades are adjusted by various control mechanisms including a swashplate through which the collective and cyclic control commands are implemented. On a conventional helicopter, in order to pitch the nose up or down the swashplate of the helicopter must tilt forward or aft to direct the rotor disk. This rotor disk tilt will also cause the aircraft to move in the direction of the rotor disk tilt). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate the teachings of Lee to include the flight controller is further configured to: control the tilt adjusters so that the top face of the swash plate is tilted in a left direction with respect to the third direction based on the second direction being in a counterclockwise direction, and control the tilt adjusters so that the top face of the swash plate is tilted in a right direction with respect to the third direction based on the second direction being in a clockwise direction, because doing so helps with pitch control (Lee [0086]).

Regarding claim 2, Green, as modified (see rejection of claim 1), teaches the rotary wing drone of claim 1.
Green does not explicitly teach wherein a rotation axis of each of the first motor and the second motor defines the first axis. However, Green suggests that a rotation axis of each of the first motor and the second motor defines the first axis because first and second motors are parallel and in line with rotor centerline and pitch rotation axis (Fig. 10 and 22; see Examiner’s Figure 1).  

    PNG
    media_image4.png
    448
    322
    media_image4.png
    Greyscale

Examiner Fig. 1 - Green Fig. 22
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to more explicitly point out a rotation axis of each of the first motor and the second motor defines the first axis, given that in Green Fig. 22, the first motor, the second motor, and the rotors are vertically aligned with the rotorheads and because doing so would help the drone’s blades to rotate around the center of mass/gravity allowing for more stability during flight.

Regarding claim 4, Green, as modified teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
 Green also teaches wherein when the flight controller detects an ascending flight command ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation)
In Green, Examiner interprets the vehicle control system receiving of flight parameters from the ground control system corresponds to detecting a flight command. Examiner interprets altitude flight parameters corresponds to ascending and descending flight commands.
while both the first motor and the second motor rotate at a first rotation speed (Fig. 28 during flight stages T2-T4 the first and second motors are rotating to rotate the rotors to fly the drone; supported by [0099-0101])
the flight controller is configured to control the first motor and the second motor ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510 and direction of travel, altitude and attitude via a collective/cyclic pitch mixing (CCPM) controller 2512. The speed controllers 2510 are coupled to one or more of the motor or motors.)
Green, as modified, does not explicitly teach control […] so that a rotation speed of each of the first motor and the second motor is greater than the first rotation speed.
However, Examiner submits that it is well known in the art and inherent that, for a drone to ascend or descend during flight, the motors must increase or decrease in rotation speed respectively from its current rotation speed. Therefore, it is inherent that that a rotation speed of each of the first motor and the second motor is greater than the first rotation speed when ascending.
Green, as modified does not explicitly teach wherein in response to the ascending flight command, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis.  
However, Lee teaches the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis (Fig. 5 swash 10 is oriented perpendicular to the vertical axis wherein the first side servo link system and a second side servo link system (tilt adjusters) are controlled to orient the swash; supported by [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate Lee to include wherein in response to the ascending flight command taught by Green, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis, because doing so maintains level rotor blades allowing the rotorcraft to ascend without change in pitch or roll.

Regarding claim 5, Green, as modified teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
Green also teaches wherein when the flight controller detects a descending flight command ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation)
In Green, Examiner interprets the vehicle control system receiving of flight parameters from the ground control system corresponds to detecting a flight command. Examiner interprets altitude flight parameters corresponds to descending and ascending flight commands.
while both the first motor and the second motor rotate at a first rotation speed (Fig. 28 during flight stages T2-T4 the first and second motors are rotating to rotate the rotors to fly the drone; supported by [0099-0101]), 
the flight controller is configured to control the first motor and the second motor ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510 and direction of travel, altitude and attitude via a collective/cyclic pitch mixing (CCPM) controller 2512. The speed controllers 2510 are coupled to one or more of the motor or motors)
Green, as modified, does not explicitly teach control […] so that a rotation speed of each of the first motor and the second motor is lower than the first rotation speed.
However, Examiner submits that it is well known in the art and inherent that for a drone to ascend or descend during flight, the motors must increase or decrease in rotation speed respectively from its current rotation speed. Therefore, it is inherent that that a rotation speed of each of the first motor and the second motor is lower than the first rotation speed when descending.
Green, as modified does not explicitly teach wherein in response to the descending flight command, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis.  
However, Lee teaches the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis (Fig. 5 swash 10 is oriented perpendicular to the vertical axis wherein the first side servo link system and a second side servo link system (tilt adjusters) are controlled to orient the swash; supported by [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate Lee to include wherein in response to the descending flight command taught by Green, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis, because doing so maintains level rotor blades allowing the rotorcraft to ascend without change in pitch or roll.

Regarding claim 6, Green, as modified, teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
Green also teaches wherein when the flight controller detects a flight command to instruct the rotary wing drone to rotate in the first direction ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation; [0093] navigation system 2504 controls […] direction of travel)
In Green, Examiner interprets the vehicle control system receiving of flight parameters from the ground control system corresponds to detecting a flight command. Examiner interprets direction flight parameters –direction of travel-- corresponds to rotating in the first direction.
while both the first motor and the second motor rotate at a first rotation speed (Fig. 28 during flight stages T2-T4 the first and second motors are rotating to rotate the rotors to fly the drone; supported by [0099-0101]), 
the flight controller is configured to control the first motor and the second motor ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510 and direction of travel, altitude and attitude via a collective/cyclic pitch mixing (CCPM) controller 2512. The speed controllers 2510 are coupled to one or more of the motor or motors.)
Green, as modified, does not explicitly teach control […] so that a rotation speed of the first motor is lower than the first rotation speed while a rotation speed of the second motor is greater than the first rotation speed.
However, Examiner submits that it is well known in the art and inherent that for a coaxial rotor drone to rotate (change yaw) during flight, that either the upper or lower rotors must have a lower rotational speed than the other because this causes increased torque for one rotor and decreased torque for the other rotor; and by extension providing rotating/yawing motion. Therefore, it is inherent that rotating in the first direction would result in a rotation speed of the first motor lower than the first rotation speed and a rotation speed of the second motor greater than the first rotation speed.
Green, as modified does not explicitly teach wherein in response to the flight command, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis.  
However, Lee teaches the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis (Fig. 5 swash 10 is oriented perpendicular to the vertical axis wherein the first side servo link system and a second side servo link system (tilt adjusters) are controlled to orient the swash; supported by [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate Lee to include wherein in response to the flight command taught by Green, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis, because doing so maintains level rotor blades allowing the rotorcraft to rotate in the first direction without change in pitch or roll.

Regarding claim 7, Green, as modified, teaches the rotary wing drone of claim 1 and the flight controller (Fig. 25 vehicle control system).
Green also teaches wherein when the flight controller detects a flight command to instruct the rotary wing drone to rotate in the second direction ([0092] the vehicle control system 2500 comprises a command and telemetry system 2502 for providing overall control of the systems of the vehicle […] as well as managing the launch and transition to powered coaxial flight. The command and telemetry system 2502 receives data from the ground control system relating to desired flight parameters such as waypoints, altitudes, speeds, attitudes, direction of pointing of payloads, tracking of objects, as well as providing feedback to the ground control system of the vehicle's current situation; [0093] navigation system 2504 controls […] direction of travel)
In Green, Examiner interprets the vehicle control system receiving of flight parameters from the ground control system corresponds to detecting a flight command. Examiner interprets direction flight parameters –direction of travel-- corresponds to rotating in the second direction.
while both the first motor and the second motor rotate at a first rotation speed (Fig. 28 during flight stages T2-T4 the first and second motors are rotating to rotate the rotors to fly the drone; supported by [0099-0101]), 
the flight controller is configured to control the first motor and the second motor ([0093] The navigation system 2504 is arranged to control the motors via one or more speed controllers 2510 and direction of travel, altitude and attitude via a collective/cyclic pitch mixing (CCPM) controller 2512. The speed controllers 2510 are coupled to one or more of the motor or motors.)
Green, as modified, does not explicitly teach control […] so that a rotation speed of the first motor is higher than the first rotation speed while a rotation speed of the second motor is lower than the first rotation speed.
However, Examiner submits that it is well known in the art and inherent that for a coaxial rotor drone to rotate (change yaw) during flight, that either the upper or lower rotors must have a lower rotational speed than the other because this causes increased torque for one rotor and decreased torque for the other rotor; and by extension providing rotating/yawing motion. Therefore, it is inherent that rotating in the second direction would result in a rotation speed of the first motor higher than the first rotation speed and a rotation speed of the second motor lower than the first rotation speed.
Green, as modified does not explicitly teach wherein in response to the flight command, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis.  
However, Lee teaches the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis (Fig. 5 swash 10 is oriented perpendicular to the vertical axis wherein the first side servo link system and a second side servo link system (tilt adjusters) are controlled to orient the swash; supported by [0041]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify modified Green to incorporate Lee to include wherein in response to the flight command taught by Green, the flight controller is configured to control the tilt adjusters such that a top face of the swash plate is oriented to be perpendicular to a direction of the first axis, because doing so maintains level rotor blades allowing the rotorcraft to rotate in the first direction without change in pitch or roll.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Rock, in view Lee, in further view of Suzuki et al. (US 20190256191 A1) and herein after will be referred to as Suzuki.

Regarding claim 3, Green, as modified teaches the rotary wing drone of claim 2.
Green also teaches wherein each of the first motor and the second motor includes a brushless 0090] embodiments of the invention can use brushless motors; […] use with a hollow core), 
and is positioned between the upper shaft and the lower shaft, wherein the upper shaft is coupled directly to the first motor, and the lower shaft is connected directly to the second motor (Fig. 22 first motor 2202 and second motor 2204 are between the upper and lower shaft; upper shaft is directly coupled to first motor and lower shaft is directly coupled to second motor; see Examiner’s Fig. 2).

    PNG
    media_image5.png
    413
    325
    media_image5.png
    Greyscale

Examiner Fig. 2 - Green Fig. 22
Green does not explicitly teach that the brushless motor is a brushless direct current (DC) motor.
However, Examiner submits that it is well known in the art to use DC. Even so, Suzuki in the same field of the art discloses the brushless motor is a brushless direct current (DC) motor ([0051] That is, the rotors 31 to 38 are rotated by power-drive systems independent from each other. As the motors 21 to 28, for example, a brushless DC motor having high output efficiency with respect to input electric power, a brush DC motor, and an AC or DC servomotor can be adopted for the power-drive systems).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present claimed invention to modify the brushless motor taught by Green, as modified, to incorporate Suzuki to include that the motor is DC, because it has “high output efficiency” (Suzuki [0051]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US9452829B2: Agnihotri et al. discloses a method for controlling rotor blades of a co-axial rotor assembly of an aircraft including a first rotor co-axial with a second rotor, specifically yaw control
US 20190193835 A1: Sandberg et al. discloses a coaxial rotor assembly and pitch control
US 20150321754 A1: Uebori et al. discloses a coaxial unmanned helicopter and a yaw control mechanism

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVIN SEOL/Examiner, Art Unit 3662                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661